Title: From George Washington to the United States Senate and House of Representatives, 7 January 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States January 7. 1794.
          
          I lay before you an Official statement of the expenditure to the end of the year 1793,
            from the sum of Ten thousand dollars, granted to defray the contingent expences of
            Government, by an Act passed on the 26th of March 1790.
          
            Go: Washington
          
        